DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is responsive to the amendment filed 12/30/2020.

Allowable Subject Matter
3.	Claims 1-10 are allowed.
4.	The following is an examiner’s statement of reasons for allowance:
With respect to independent claim 1, the prior art of record, taken alone or in combination, fails to teach an on-board device comprising:
a radio frequency integrated circuit (RFIC) including an activation processing unit configured to output an activation signal upon receiving a radio wave for radio frequency identifier (RFID) communication; and a radio frequency (RF) tag function unit configured to read prerecorded tag information;
an integrated circuit (IC) card processing unit configured to be activated based on the activation signal when electric power is supplied from a power supply circuit, and to read and write IC card processing information from and to an IC card; and
a communication unit configured to transmit at least either of the tag information and the IC card processing information to an external device.
With respect to independent claim 6, the prior art of record, taken alone or in combination, fails to teach an automatic toll collection machine comprising:

a tag information obtaining unit configured to obtain tag information from the onboard device when the response wave does not include the flag information indicating that the IC card processing information is able to be obtained; and
a toll collection and processing unit configured to execute toll collection processing based on the tag information obtained by the tag information obtaining unit or the IC card processing information obtained by the IC card processing information obtaining unit.
With respect to independent claim 8, the prior art of record, taken alone or in combination, fails to teach a data communication method comprising:
a step of outputting an activation signal, and of reading prerecorded tag information upon receiving a radio wave for radio frequency identifier (RFID) communication by a radio frequency integrated circuit (RFIC);
a step of reading and writing integrated circuit (IC) card processing information from and to an IC card by a CPU which establishes an activated state when electric power is supplied from a power supply circuit; and
a step of transmitting at least either of the tag information and the IC card processing information to an external device by the RFIC.
With respect to independent claim 9, the prior art of record, taken alone or in combination, fails to teach a toll collection method comprising:

a step of obtaining tag information from the onboard device when the response wave does not include the flag information indicating that the IC card processing information is able to be obtained; and
a step of executing toll collection processing based on the obtained tag information or the obtained IC card processing information.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
5.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Kojima (US 7,178,72) discloses a card processing method in toll road.
6.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to APRIL ALICIA TAYLOR whose telephone number is (571)272-2403.  The examiner can normally be reached on Monday-Friday 9am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven Paik can be reached on 572-272-2404.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/APRIL A TAYLOR/Examiner, Art Unit 2887                                                                                                                                                                                             
/THIEN M LE/Primary Examiner, Art Unit 2887